




EXHIBIT 10.21
















U.S. PLEDGE AND SECURITY AGREEMENT




dated as of January 7, 2009,




among




USG CORPORATION,
as U.S. Borrower,




The Other U.S. Grantors Party Hereto




and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent












































--------------------------------------------------------------------------------




Table of Contents


ARTICLE I


DEFINITIONS


SECTION 1.01.
Terms Defined in Credit Agreement
1
SECTION 1.02.
Terms Defined in UCC
1
SECTION 1.03.
Definitions of Certain Terms Used Herein
1



ARTICLE II


GRANT OF SECURITY INTEREST


SECTION 2.01.
Security Interest
4
SECTION 2.02.
Keepwell
5



ARTICLE III


REPRESENTATIONS AND WARRANTIES


SECTION 3.01.
Title, Perfection and Priority
5
SECTION 3.02.
Type and Jurisdiction of Organization, Organizational and Identification Numbers
6
SECTION 3.03.
Principal Location
6
SECTION 3.04.
Collateral Locations
6
SECTION 3.05.
Deposit Accounts
6
SECTION 3.06.
Exact Names
6
SECTION 3.07.
Perfection Certificate
6
SECTION 3.08.
Validity of Security Interest
7
SECTION 3.09.
Security Interest as Security Only
7
SECTION 3.10.
Accounts
7
SECTION 3.11.
Inventory
7
SECTION 3.12.
Intellectual Property
8
SECTION 3.13.
Filing Requirements
8
SECTION 3.14.
No Financing Statements, Security Agreements
8



ARTICLE IV


COVENANTS


SECTION 4.01.
General
9
SECTION 4.02.
Accounts
11
SECTION 4.03.
Inventory
11
SECTION 4.04.
Intellectual Property
12





--------------------------------------------------------------------------------




SECTION 4.05.
Collateral Access Agreements
12
SECTION 4.06.
Change of Name or Location; Change of Fiscal Year
13



ARTICLE V


REMEDIES


SECTION 5.01.
Remedies    
13
SECTION 5.02.
U.S. Grantor’s Obligations Upon an Event of Default
15
SECTION 5.03.
Grant of Intellectual Property License
15



ARTICLE VI


ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


SECTION 6.01.
Account Verification
16
SECTION 6.02.
Authorization for Secured Party to Take Certain Action
16



ARTICLE VII


COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


SECTION 7.01.
Collection of Accounts
18
SECTION 7.02.
Covenant Regarding New Deposit Accounts
18
SECTION 7.03.
Cash Dominion Periods; Application of Proceeds
19



ARTICLE VIII


GENERAL PROVISIONS



 
SECTION 8.01.
Waivers
21
 
SECTION 8.02.
Limitation on Administrative Agent’s and Lenders’ Duty with Respect to the
Collateral
21
  
SECTION 8.03.
Compromises and Collection of Collateral
22
 
SECTION 8.04.
Secured Party Performance of Debtor Obligations
22
 
SECTION 8.05.
Specific Performance of Certain Covenants
23
 
SECTION 8.06.
Dispositions Not Authorized
23
 
SECTION 8.07.
No Waiver; Amendments; Cumulative Remedies
23
 
SECTION 8.08.
Limitation by Law; Severability of Provisions
23
 
SECTION 8.09.
Reinstatement
23
 
SECTION 8.10.
Benefit of Agreement
24
 
SECTION 8.11.
Survival of Representations
24
 
SECTION 8.12.
Headings
24
 
SECTION 8.13.
Termination
24





--------------------------------------------------------------------------------




SECTION 8.14.
Additional Subsidiaries
25
SECTION 8.15.
Right of Setoff
25
SECTION 8.16.
Lien Absolute
26
SECTION 8.17.
Release
26
SECTION 8.18.
Entire Agreement    
27
SECTION 8.19.
Governing Law; Jurisdiction; Consent to Service of Process
27
SECTION 8.20.
WAIVER OF JURY TRIAL
27
SECTION 8.21.
Taxes and Expenses; Indemnity
28
SECTION 8.22.
Counterparts
29



ARTICLE IX


NOTICES


SECTION 9.01.
Sending Notices
29





ARTICLE X


THE ADMINISTRATIVE AGENT


Schedule 1    U.S. Subsidiary Grantors


Exhibit A    Information for each U.S. Grantor


Exhibit B    Collateral Deposit Accounts


Exhibit C    Financing Statement Filing Offices


Exhibit D    Form of New Subsidiary Supplement






































--------------------------------------------------------------------------------






U.S. PLEDGE AND SECURITY AGREEMENT
THIS U.S. PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
January 7, 2009, among USG Corporation, a Delaware corporation (the “U.S.
Borrower”), each Domestic Subsidiary identified on Schedule I hereto and each
other Domestic Subsidiary that becomes a party to this Agreement after the
Restatement Effective Date pursuant to Section 8.14 hereof (each such Subsidiary
and the U.S. Borrower, a “U.S. Grantor” and, collectively, the “U.S. Grantors”)
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below.
PRELIMINARY STATEMENT
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of October 22, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the U.S. Borrower, CGC Inc., a
New Brunswick corporation (the “Canadian Borrower”; the U.S. Borrower and the
Canadian Borrower, collectively, the “Borrowers” and each, individually, a
“Borrower”), the Lenders and Issuing Banks from time to time party thereto, the
Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
administrative agent, and Bank of America, N.A. and Wells Fargo Bank, National
Association, as co-syndication agents. Each U.S. Grantor is entering into this
Agreement in order to induce the Lenders and Issuing Banks to enter into and
extend credit to the Borrowers under the Credit Agreement and to secure the
Secured Obligations.
ACCORDINGLY, the U.S. Grantors and the Administrative Agent, on behalf of the
Lenders, hereby agree as follows:
ARTICLE I


DEFINITIONS


SECTION 1.01. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.


SECTION 1.02. Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Agreement are used herein as defined in the UCC.


SECTION 1.03. Definitions of Certain Terms Used Herein. As used in this
Agreement, in addition to the terms defined in the preamble hereto and in the
Preliminary Statement, the following terms shall have the following meanings:


“Accounts” means all rights to payment, whether or not earned by performance,
for the sale or lease of goods or the rendition of services, in each case in the
ordinary course of the U.S. Grantors’ business, whether such rights constitute
or are evidenced by any Account (as defined in Article 9 of the UCC), Chattel
Paper, Instrument or General Intangible.
“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.
“Cash Dominion Period” means any of (a) a period commencing on the date on which
Excess Availability shall have been less than the Threshold Amount for five (5)
consecutive Business




--------------------------------------------------------------------------------




Days and ending on the first date thereafter on which Excess Availability shall
have been equal to or greater than the Threshold Amount for thirty (30)
consecutive calendar days and (b) a period during which an Event of Default has
occurred and is continuing. For purposes of clarity, if, during the continuance
of a Cash Dominion Period triggered by an event described in either clause (a)
or (b) of this definition, an event described in clause (a) or (b) of this
definition shall occur, then such Cash Dominion Period shall be deemed not to
have terminated until such time as a Cash Dominion Period would no longer exist
under both clauses (a) and (b) of this definition.
“Cash Dominion Period Notice” shall have the meaning set forth in
Section 7.03(a).
“Cash Dominion Termination Notice” shall have the meaning set forth in
Section 7.03(a).
“Cash Dominion Termination Period” shall have the meaning set forth in
Section 7.03(a).
“Collateral” shall have the meaning set forth in Article II.
“Collateral Access Agreement” means any landlord waiver or other agreement (as
such waiver or agreement may be amended, restated or otherwise modified from
time to time), in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which a mortgagee or lessor of real property
on which Collateral is stored or otherwise located, or a bailee, consignee or
similar Person with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, (a) acknowledges the Lien
of the Administrative Agent, on behalf of the Secured Parties, in respect of
such Collateral, (b) waives or, in the reasonable discretion of the
Administrative Agent, subordinates on terms reasonably acceptable to the
Administrative Agent any Lien or other claim that such Person may assert against
such Collateral and (c) where applicable, grants to the Administrative Agent
reasonable access to and use of such real property or facility, as the case may
be, following the occurrence and during the continuance of an Event of Default,
to assemble, complete and sell such Collateral.
“Collateral Deposit Account” means, with respect to each U.S. Grantor, any
lockbox account maintained by such U.S. Grantor to which any cash, checks or
other similar payments constituting payments made in respect of Accounts and/or
proceeds of Inventory are or are to be remitted and all Deposit Accounts
maintained by such U.S. Grantor into which any such payments are directed to be
deposited, as well as any other Deposit Accounts maintained by such U.S. Grantor
into which any cash, checks or other similar payments constituting payments made
in respect of Accounts and/or proceeds of Inventory are or are to be deposited.
“Collateral Deposit Account Bank” means each bank or other financial institution
at which any U.S. Grantor maintains a Collateral Deposit Account.
“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any U.S. Grantor to the
Administrative Agent relating to the Collateral pursuant to any Loan Document.
“Collection Account” shall have the meaning set forth in Section 7.03(a).
“Control” shall have the meaning set forth in Section 9-104 or Section 9-105, as
applicable, of Article 9 of the UCC.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c)




--------------------------------------------------------------------------------




all licenses of the foregoing; and (d) the rights corresponding to the use or
sublicense of any of the foregoing throughout the world.
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any U.S. Grantor, a
Collateral Deposit Account Bank and the Administrative Agent with respect to
Control of the Collateral Deposit Accounts listed therein and the disposition of
funds on deposit in such Collateral Deposit Accounts.
“Exhibit” refers to a specific exhibit to this Agreement (as amended, deemed
amended or supplemented from time to time in accordance with this Agreement or
any Supplement), unless another document is specifically referenced.
“Financing Statement” means, with respect to any U.S. Grantor, each UCC
financing statement naming the Administrative Agent as secured party and such
U.S. Grantor as debtor and describing the Collateral in a manner consistent with
the requirements set forth in Section 4.01(b).
“Intellectual Property” means the collective reference to all intellectual and
similar property of every kind and nature, including inventions, designs,
Patents, Copyrights, Trademarks, trade secrets, domain names, confidential or
proprietary technical and business information, know how or other data or
information, software and databases and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
“Patents” means, with respect to any Person, all of such Person’s right, title
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof; (d) all licenses of the foregoing; and (e) all rights corresponding to
the use or sublicense of any of the foregoing throughout the world.
“Proceeds” shall have the meaning set forth in Article 9 of the UCC.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Security Interest” has the meaning assigned to such term in Section 2.01.
“Specified L&W Grantors” means, collectively, each of L & W Supply Corporation,
a Delaware corporation, California Wholesale Material Supply, LLC, a Delaware
limited liability company, and Livonia Building Materials, LLC, a Michigan
limited liability company, in each case for so long as such entity is required
to be a U.S. Grantor hereunder.
“Supplement” shall have the meaning set forth in Section 8.14.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress and trade styles and the registrations
and applications for registration thereof; (b) all licenses of the foregoing,
whether as licensee or licensor; (c) all renewals of the foregoing; and (d) all
rights corresponding to the use or sublicense of any of the foregoing throughout
the world.




--------------------------------------------------------------------------------




The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST


SECTION 2.01. Security Interest. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, each U.S. Grantor hereby
pledges, assigns and grants to the Administrative Agent, its successors and
permitted assigns, on behalf of and for the benefit of the Secured Parties, a
security interest in all of such U.S. Grantor’s right, title and interest in (a)
Accounts, and Proceeds in respect thereof, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such U.S. Grantor (including under
any trade name or derivations thereof), and regardless of where located, (b)
Inventory, and Proceeds in respect thereof, whether now owned by, or hereafter
acquired by, such U.S. Grantor (including under any trade name or derivations
thereof), and regardless of where located, and (c) all Collateral Deposit
Accounts of such U.S. Grantor (all of the assets referenced in the immediately
preceding clauses (a), (b) and (c), and all such right, title and interest
therein, are collectively referred to as the “Collateral”; the security interest
in the Collateral granted pursuant to this Section 2.01 is referred to as the
“Security Interest”).


SECTION 2.02. Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other U.S. Grantor that would otherwise not be an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder to honor all of its obligations under this Agreement in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 2.02 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.02 or otherwise under this Agreement voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.02 shall remain in full force and effect until the indefeasible
payment in full in cash of all the Secured Obligations. Each Qualified ECP
Guarantor intends that this Section 2.02 constitute, and this Section 2.02 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section la(18)(A)(v)(II) of
the Commodity Exchange Act. For purposes hereof, “Qualified ECP Guarantor”
means, in respect of any Specified Swap Obligation, each U.S. Grantor that has
total assets exceeding $10,000,000 at the time the grant of the relevant
security interest becomes or would become effective with respect to such
Specified Swap Obligation and each other U.S. Grantor that constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by guaranteeing or entering into a
keepwell in respect of obligations of such other person under Section
la(18)(A)(v)(II) of the Commodity Exchange Act.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


Each U.S. Grantor represents, warrants and covenants to and with the Secured
Parties that:




--------------------------------------------------------------------------------




SECTION 3.01. Title, Perfection and Priority. Such U.S. Grantor has good and
valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant the Security Interest
hereunder, free and clear of all Liens except for Liens permitted under
Section 4.01(g), and has full power and authority to grant to the Administrative
Agent, for the benefit of the Secured Parties, the Security Interest pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained, except such consents
or approvals the failure of which to have been obtained will not impair the
Security Interest. When a properly completed Financing Statement has been filed
in the appropriate office against such U.S. Grantor in the applicable location
listed on Exhibit C (or, in the case of any U.S. Grantor that becomes a party
hereto after the Restatement Effective Date, in the jurisdiction of organization
of such U.S. Grantor specified in Schedule I to the Supplement for such U.S.
Grantor) and any applicable filing fees or taxes are paid in connection with
such filing, the Administrative Agent will have a fully perfected first priority
security interest in that Collateral of such U.S. Grantor in which a security
interest may be perfected by filing a UCC financing statement, subject only to
Liens permitted under Section 4.01(g).


SECTION 3.02. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such U.S. Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.


SECTION 3.03. Principal Location. The location of such U.S. Grantor’s place of
business (if it has only one) or its chief executive office (if it has more than
one place of business) is disclosed in Exhibit A. In addition, such U.S. Grantor
has no other places of business where books and records with respect to the
Collateral are maintained, except those set forth in Exhibit A.


SECTION 3.04. Collateral Locations. All of such U.S. Grantor’s locations where
Collateral having an aggregate book value of $100,000 or more is located are
listed on Exhibit A. All of said locations are owned by such U.S. Grantor except
for locations (a) which are leased by the U.S. Grantor as lessee and designated
in Exhibit A and (b) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Exhibit A.


SECTION 3.05. Deposit Accounts. Exhibit B sets forth a complete list of the
Collateral Deposit Accounts of such U.S. Grantor, including, with respect to
each such Collateral Deposit Account, each depositary institution’s name and
location and such U.S. Grantor’s account number.


SECTION 3.06. Exact Names. Such U.S. Grantor’s name, as set forth on Exhibit A,
is the exact name as it appears in such U.S. Grantor’s organizational documents,
as amended, as filed with such U.S. Grantor’s jurisdiction of organization. Such
U.S. Grantor has not, during the past two years prior to the Restatement
Effective Date, been known by or used any other corporate or fictitious name, or
been a party to any merger or consolidation, or been a party to any acquisition,
in each case except as otherwise specified in the Perfection Certificate or any
certificate delivered to the Administrative Agent pursuant to Section 4.01(f).


SECTION 3.07. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed by the Borrowers and the information set forth
therein with respect to each U.S. Grantor is correct and complete as of the
Restatement Effective Date, and the Financing Statements (including any
amendments thereto) prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Perfection Certificate
for filing in each governmental,




--------------------------------------------------------------------------------




municipal or other office specified in Section 2(d) to the Perfection
Certificate (or specified by notice from the U.S. Borrower to the Administrative
Agent after the Restatement Effective Date in the case of filings, recordings or
registrations required by Section 5.10 of the Credit Agreement or Sections 4.01
and 4.06 hereof) are all the filings, recordings and registrations that are
necessary to perfect a security interest in favor of the Administrative Agent
(for the benefit of the Secured Parties) in respect of all the Collateral in
which the Security Interest may be perfected by filing, recording or registering
in the U.S. (or any political subdivision thereof), and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements.


SECTION 3.08. Validity of Security Interest. The Security Interest constitutes a
legal and valid security interest in all the Collateral securing the payment and
performance of the Secured Obligations.


SECTION 3.09. Security Interest as Security Only. The Security Interest granted
by such U.S. Grantor is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any U.S. Grantor with respect to or
arising out of the Collateral.


SECTION 3.10. Accounts. (a) The names of the Account Debtors, amounts owing, due
dates and other information with respect to such U.S. Grantor’s Accounts are and
will be complete, true and correct in all material respects in the records of
such U.S. Grantor relating thereto and in all invoices and Collateral Reports
with respect thereto furnished to the Administrative Agent pursuant to the Loan
Documents from time to time. As of the time when each Account arises, such U.S.
Grantor shall be deemed to have represented and warranted that such Account and
all records relating thereto are genuine and in all respects what they purport
to be.


(b) In addition, with respect to all of its Accounts, except as disclosed in the
most recent Collateral Report, (i) the amounts shown on all invoices, statements
and Collateral Reports with respect thereto are actually and absolutely owing to
such U.S. Grantor as indicated thereon and are not in any way contingent (other
than with respect to discounts, rebates, billing errors, setoffs, counterclaims
and other Dilution Factors); (ii) no payments have been or shall be made thereon
except payments delivered or to be delivered to a Collateral Deposit Account as
required pursuant to Section 7.01; and (iii) to such U.S. Grantor’s knowledge,
all Account Debtors relating to such Accounts have the capacity to contract.


SECTION 3.11. Inventory. With respect to any of its Inventory represented as
being Eligible Inventory on the most recent Collateral Report, (a) as of the
last day of the period covered by such Collateral Report, such Inventory (other
than Inventory in transit) is located at one of such U.S. Grantor’s locations
set forth on Exhibit A and such Inventory (other than Inventory in transit and
other than Inventory that has subsequently been sold, transferred or otherwise
disposed of by such U.S. Grantor (other than to another U.S. Grantor) in the
ordinary course of business) shall not be stored at any other location except as
permitted by Section 4.01(j), (b) other than any Inventory that has subsequently
been sold, transferred or otherwise disposed of by such U.S. Grantor (other than
to another U.S. Grantor) in the ordinary course of business, such U.S. Grantor
has good and merchantable title to such Inventory and such Inventory is not
subject to any Lien, except for Liens permitted by Section 4.01(g), (c) except
as specifically disclosed in such Collateral Report (or in any notification
provided to the Administrative Agent subsequent to the last day of the period
covered by such Collateral Report in accordance with Section 5.01(i) of the
Credit Agreement), such Inventory (except for de minimis portions of such
Inventory) is Eligible Inventory of good and merchantable quality, free from any
defects, (d) such




--------------------------------------------------------------------------------




Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition
(other than any such consent that has already been obtained or any such payment
obligation that has already been waived), (e) such Inventory has been produced
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (f) the preparation for sale,
marketing or sale of such Inventory by the Administrative Agent after the
occurrence and during the continuance of an Event of Default shall not require
the consent of any Person (except as required by applicable law) and shall not
constitute a breach or default under any contract or agreement to which such
U.S. Grantor is a party or to which such Inventory is subject.


SECTION 3.12. Intellectual Property. Such U.S. Grantor owns, or is licensed to
use, all Patents, Trademarks, Copyrights or other Intellectual Property material
to its business, and the use thereof by such U.S. Grantor does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and no such Intellectual Property is subject to any
Lien or other restriction (other than any such Lien or other restriction with
respect to which a waiver or release has been obtained) that would materially
interfere with the exercise of the Administrative Agent’s rights with respect to
such Intellectual Property to prepare for sale, market and sell any Eligible
Inventory under Section 5.03.


SECTION 3.13. Filing Requirements. None of the Collateral owned by it is of a
type for which security interests or liens may be perfected by filing under any
Federal statute. Notwithstanding anything in any Loan Document to the contrary,
the Administrative Agent agrees that the U.S. Grantors shall not be required to
make filings under the Assignment of Claims Act of 1940, 31 U.S.C. §3727 and 41
U.S.C. § 15.


SECTION 3.14. No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such U.S. Grantor as debtor has
been filed or is of record in any jurisdiction except (a) for the Financing
Statements and (b) as permitted under Section 4.01(g).


ARTICLE IV


COVENANTS


From the date of this Agreement, and thereafter until this Agreement is
terminated, each U.S. Grantor agrees that:
SECTION 4.01. General. (a) Collateral Records. Such U.S. Grantor will maintain
books and records with respect to the Collateral owned by it in accordance
Section 5.07 of the Credit Agreement, and furnish to the Administrative Agent,
with sufficient copies for each of the Lenders, such reports relating to such
Collateral as the Administrative Agent may from time to time reasonably request.


(b) Authorization to File Financing Statements; Ratification. Such U.S. Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all Financing Statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain, subject to any Liens
permitted under Section 4.01(g), a first priority perfected security interest in
and, if applicable and contemplated by the terms hereof, Control of, the
Collateral owned by such U.S. Grantor. Any Financing Statement (or




--------------------------------------------------------------------------------




amendment thereto) filed by the Administrative Agent shall (i) indicate such
U.S. Grantor’s Collateral by any description that reasonably approximates the
description of such Collateral contained in this Agreement and (ii) contain any
other information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of such Financing Statement (or amendment thereto).
Such U.S. Grantor agrees to furnish any such information to the Administrative
Agent promptly upon request. Such U.S. Grantor also ratifies its authorization
for the Administrative Agent to have filed any initial Financing Statements if
filed prior to the Restatement Effective Date.


(c) Further Assurances. Such U.S. Grantor agrees to take any and all actions
that it shall reasonably deem necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not expressly
permitted under Section 4.01(g).


(d) Disposition of Collateral. Such U.S. Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions not
otherwise prohibited by Section 6.03 of the Credit Agreement.


(e) Maintaining Perfection of Security Interest. Each U.S. Grantor agrees, at
its own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any Financing Statements or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument (other than any promissory note or other instrument in an
aggregate principal amount of less than $500,000 owed to the applicable U.S.
Grantor by any Person that is not a Borrower or any Subsidiary, provided that
the aggregate principal amount of promissory notes that may be excluded from the
delivery requirements of this paragraph (e) may not exceed $2,000,000 at any one
time), such note or instrument shall be immediately pledged and delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent.


(f) Annual Confirmation of Perfection Certificate. Each year, at the time of
delivery of annual financial statements with respect to the preceding fiscal
year pursuant to Section 5.01(a) of the Credit Agreement, the U.S. Borrower
shall deliver to the Administrative Agent a certificate executed by a Financial
Officer of the U.S. Borrower (i) setting forth any changes to the information
required pursuant to the Perfection Certificate, or confirming that there has
been no change in such information, in each case since the date of the
Perfection Certificate or the date of the most recent certificate delivered
pursuant to this Section 4.01(f) and (ii) certifying that all initial UCC
financing statements or other appropriate filings, recordings or registrations,
including all refilings, rerecordings, reregistrations and amendments to the
initial UCC financing statements, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in the jurisdiction identified pursuant to Section 4.06 to the extent
necessary to protect and perfect the Security Interest as of the date of such
certificate. In connection with the delivery of any updates to the Perfection
Certificate in accordance with this Section 4.01(f) (but without limiting the
express requirements of this Agreement, including those under Sections 4.05,
4.06 and 7.02(b)), Exhibit A and Exhibit B hereto shall be deemed amended to
include such updated information.






--------------------------------------------------------------------------------




(g) Liens. Such U.S. Grantor will not create, incur, or suffer to exist any Lien
on the Collateral owned by it except Liens permitted under clauses (a) through
(d), (f) and (k) of Section 6.02 of the Credit Agreement.


(h) Other Financing Statements. Such U.S. Grantor will not authorize the filing
of any financing statement naming it as debtor covering all or any portion of
the Collateral owned by it, except with respect to any Lien permitted under
Section 4.01(g). Such U.S. Grantor acknowledges that it is not authorized to
file (i) any financing statement with respect to the Collateral, except with
respect to any Lien permitted under Section 4.01(g), without providing prior
written notice to the Administrative Agent or (ii) any amendment or termination
statement with respect to any Financing Statement filed in accordance with the
terms hereof without the prior written consent of the Administrative Agent,
subject to such U.S. Grantor’s rights under Section 9-509(d)(2) of the UCC.


(i) Compliance with Terms. Such U.S. Grantor shall observe, perform and comply
with all obligations in respect of the Collateral owned by it (in each case, in
a manner consistent with past business practices of such U.S. Grantor), unless
the failure to observe, perform or comply with such obligations would not
adversely affect the validity, perfection and priority of the Security Interest.


(j) Locations. Such U.S. Grantor will not maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A (or any other
location with respect to which advance written notice has been provided as
contemplated by Section 4.05), other than (i) Inventory that is in transit from
or to such a location and (ii) Inventory with a book value in the aggregate at
any location not listed on Exhibit A of less than $100,000; provided that the
aggregate value of Inventory at all locations not listed on Exhibit A shall not
exceed $2,000,000.


SECTION 4.02. Accounts. (a) Certain Agreements on Accounts. No U.S. Grantor will
make or agree to make any discount, credit, rebate or other reduction in the
original amount owing on an Account or accept in satisfaction of an Account less
than the original amount thereof, except that such U.S. Grantor may reduce the
amount owing on Accounts arising from the sale of Inventory in accordance with
its past business practices unless and until a notice from the Administrative
Agent has been received revoking such right during an Event of Default, but only
for so long as an Event of Default is continuing.


(b) Collection of Accounts. Except as otherwise provided in this Agreement, each
U.S. Grantor will, consistent with its past business practices, collect and
enforce, at no expense to any Secured Party, all amounts due or hereafter due to
such U.S. Grantor under the Accounts owned by it.


(c) Security Interest in Property to Satisfy Account Debt. If at any time any
U.S. Grantor shall take a security interest in any property of an Account Debtor
or any other Person to secure payment and performance of an Account, such U.S.
Grantor shall promptly assign such security interest to the Administrative
Agent. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.


(d) Delivery of Invoices. Such U.S. Grantor will deliver to the Administrative
Agent, immediately upon its request after the occurrence and during the
continuation of an Event of Default and in connection with the Administrative
Agent’s exercise of remedies hereunder, duplicate invoices with respect to each
Account owned by it bearing such language of assignment as the Administrative
Agent shall specify.






--------------------------------------------------------------------------------




(e) Disclosure of Material Reductions in Accounts. Such U.S. Grantor, promptly
upon obtaining knowledge of any event, circumstance or change that has occurred
since the most recent date on which a Borrowing Base Certificate was required to
be delivered pursuant to Section 5.01(e) of the Credit Agreement that would
materially reduce the aggregate amount of Eligible Accounts or result in a
material portion of the Eligible Accounts ceasing to be Eligible Accounts, shall
cause the U.S. Borrower to promptly disclose such fact to the Administrative
Agent in writing.


SECTION 4.03. Inventory. (a) Maintenance of Goods. Such U.S. Grantor will
maintain, preserve, protect and keep its Inventory in a manner consistent with
its past business practices.


(b) Returned Inventory. If an Account Debtor returns any Inventory to such U.S.
Grantor when no Event of Default exists, then such U.S. Grantor shall promptly
determine the reason for such return and, if reasonably deemed appropriate by
such U.S. Grantor, shall issue a credit memorandum to the Account Debtor in the
appropriate amount and in a manner consistent with its past business practices.
Such U.S. Grantor shall promptly report to the Administrative Agent any return
of Inventory involving an amount in excess of $2,000,000. Each such report shall
indicate each applicable Account Debtor’s stated reasons for the returns and the
locations and condition of the returned Inventory. All returned Inventory shall
be subject to the Administrative Agent’s Liens thereon. Whenever any Inventory
is returned, the related Account shall be deemed not to be an Eligible Account
to the extent of the amount owing by the Account Debtor with respect to such
returned Inventory.


(c) Inventory Count; Perpetual Inventory System. Such U.S. Grantor will conduct
cycle counts of its Inventory in a manner consistent with past business
practices and reasonably acceptable to such U.S. Grantor’s auditors. Upon the
request of the Administrative Agent in connection with any field examination
conducted in accordance with Section 5.07(b) of the Credit Agreement, such U.S.
Grantor, at its own expense, shall deliver to the Administrative Agent the
results of each physical verification which such U.S. Grantor has made, or has
caused any other Person to make on its behalf, of all or any portion of its
Inventory. Such U.S. Grantor will maintain a perpetual inventory reporting
system at all times.


SECTION 4.04. Intellectual Property. Such U.S. Grantor will use commercially
reasonable efforts to secure all consents, waivers and approvals necessary or
appropriate to ensure the ability of the Administrative Agent to fully exercise
the rights granted to it in Section 5.03.


SECTION 4.05. Collateral Access Agreements. Such U.S. Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement from the
lessor of each leased property, mortgagee of each owned property and bailee,
consignee or similar Person with respect to any warehouse, processor or
converter facility or other location, in each case where Collateral is or is to
be stored or located as of the Restatement Effective Date or at any time
thereafter, provided that no U.S. Grantor shall be required to obtain a
Collateral Access Agreement with respect to any location at which the Inventory
on-hand has a book value of less than $100,000. For purposes of clarity, it is
understood and agreed that any U.S. Grantor’s failure, after having used
commercially reasonable efforts, to obtain a Collateral Access Agreement with
respect to any such location where Collateral is stored or located shall not
constitute an Event of Default. With respect to any such location where
Inventory is stored or located as of the Restatement Effective Date or at any
time thereafter, if the Administrative Agent has not received a Collateral
Access Agreement with respect to such location, the Eligible Inventory at such
location shall be subject to such Reserves as may be established by the
Administrative Agent in accordance with the terms of the Credit Agreement. Such
U.S. Grantor shall provide to the Administrative Agent reasonable (but in no
event less than three Business Days’) advance written notice of (i) any
arrangement or agreement entered into by such U.S. Grantor to lease or mortgage
real property or any warehouse or similar location




--------------------------------------------------------------------------------




at which Collateral is to be stored or located, unless a Collateral Access
Agreement that would cover such Collateral is in effect with respect to such
location and (ii) any arrangement or agreement to ship or otherwise transfer any
Collateral to any mortgaged or leased real property, or to any warehouse,
processor or converter facility or other location, in each case unless a
Collateral Access Agreement that would cover such Collateral is in effect with
respect to such location, and such U.S. Grantor shall provide to the
Administrative Agent prompt written notice of the termination of any such
existing arrangement or agreement with respect to any location at which
Collateral is stored or located at the time of such termination. Not later than
the last day of the calendar quarter during which any arrangement, agreement or
termination referenced in the immediately preceding sentence is established or
occurs, the U.S. Borrower shall deliver to the Administrative Agent a supplement
to Exhibit A, setting forth the information with respect to the locations
applicable to any such new arrangement or agreement required therein or
indicating the termination of any such arrangement or agreement, as the case may
be. Such U.S. Grantor shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each location where any
Collateral is or may be stored or located.


SECTION 4.06. Change of Name or Location; Change of Fiscal Year. Such U.S.
Grantor shall not (a) change its name as it appears in official filings in the
state of its incorporation or organization, (b) change its chief executive
office, principal place of business or corporate offices, or the location of its
records concerning the Collateral as set forth in the Security Agreement, (c)
change the type of entity that it is, (d) change its organization identification
number, if any, issued by its state of incorporation or other organization or
(e) change its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least ten days prior written notice
of such change and such U.S. Grantor (or the Administrative Agent on behalf of
such U.S. Grantor) shall have taken all action reasonably requested by the
Administrative Agent to continue the validity, perfection and priority of any
Liens in favor of the Administrative Agent, on behalf of the Secured Parties, in
any Collateral, provided that any new jurisdiction of organization shall be in
the U.S., any State thereof or the District of Columbia. In connection with any
such change permitted under this Section 4.06, Exhibits A and C hereto shall be
deemed to be amended to reflect such change(s) (effective as of the date of such
change(s)).


ARTICLE V


REMEDIES


SECTION 5.01. Remedies. (a) Upon the occurrence, and during the continuance, of
an Event of Default, the Administrative Agent may exercise any or all of the
following rights and remedies:


(i) those rights and remedies provided in this Agreement, the Credit Agreement
or any other Loan Document, provided that this Section 5.01(a) shall not be
understood to limit any rights or remedies available to the Secured Parties
prior to an Event of Default;


(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;


(iii) institute a Cash Dominion Period as per the terms of Section 7.03; and


(iv) without notice (except as specifically provided in Section 8.01 or
elsewhere herein), demand or advertisement of any kind to any U.S. Grantor or
any other Person, enter the premises




--------------------------------------------------------------------------------




of any U.S. Grantor where any Collateral is located (through self-help and
without judicial process) to collect, receive, assemble, process, appropriate,
sell, lease, assign, grant an option or options to purchase or otherwise dispose
of, deliver or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
U.S. Grantor’s premises or elsewhere), for cash, on credit or for future
delivery without assumption of any credit risk, and upon such other terms as the
Administrative Agent may deem commercially reasonable.


(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.


(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the U.S. Grantor hereby expressly releases.


(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to enforce any of the
Administrative Agent’s remedies (for the benefit of the Secured Parties) with
respect to such appointment without prior notice or hearing as to such
appointment.


(e) Notwithstanding the foregoing, no Secured Party shall be required to (i)
make any demand upon, or pursue or exhaust any of their rights or remedies
against, any U.S. Grantor, any other obligor, guarantor, pledgor or any other
Person with respect to the payment of the Secured Obligations or to pursue or
exhaust any of their rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or resort to the Collateral or any such
guarantee in any particular order or (iii) effect a public sale of any
Collateral.


SECTION 5.02. U.S. Grantor’s Obligations Upon an Event of Default. Without
limiting the foregoing or any other inspection rights the Administrative Agent
may have under the Loan Documents, upon the request of the Administrative Agent
after the occurrence and during the continuance of an Event of Default, each
U.S. Grantor will:


(a) at any time the Secured Obligations have been accelerated in accordance with
the Credit Agreement, assemble and make available to the Administrative Agent
all books and records relating to the Collateral at any place or places
specified by the Administrative Agent, whether at a U.S. Grantor’s premises or
elsewhere;


(b) at any time the Secured Obligations have been accelerated in accordance with
the Credit Agreement, permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter, occupy and use any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of and/or remove all or any part of the
Collateral or make copies of the books and records relating thereto, or both,
and to conduct sales of the




--------------------------------------------------------------------------------




Collateral in accordance with the terms hereof, any applicable Collateral Access
Agreements and applicable law, without any obligation to pay the applicable U.S.
Grantor for such use and occupancy; and


(c) at its own expense, cause the independent certified public accountants then
engaged by each U.S. Grantor to prepare and deliver to the Administrative Agent,
promptly upon the Administrative Agent’s request, the following reports with
respect to the Accounts of such U.S. Grantor: (i) a reconciliation of all such
Accounts; (ii) an aging of all such Accounts; (iii) trial balances; and (iv) a
test verification of all such Accounts.


SECTION 5.03. Grant of Intellectual Property License. Solely for the purpose of
enabling, and solely to the extent necessary to enable, the Administrative Agent
to exercise the rights and remedies to prepare for sale, market and sell
Inventory under this Article V at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each U.S. Grantor hereby
(a) grants to the Administrative Agent, for the benefit of the Secured Parties,
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any U.S. Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such U.S. Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof and
(b) irrevocably agrees that the Administrative Agent may sell any of such U.S.
Grantor’s Inventory directly to any person, and, in connection with any such
sale or other enforcement of the Administrative Agent’s rights under this
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such U.S. Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such U.S. Grantor, and the Administrative Agent may finish any work
in process using any Patent (or other Intellectual Property) owned by or
licensed to such U.S. Grantor and affix any appropriate Trademark owned by or
licensed to such U.S. Grantor and sell such Inventory as provided herein. The
use of such license by the Administrative Agent may be exercised, at the option
of the Administrative Agent, only upon the occurrence and during the continuance
of an Event of Default, provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith and
in connection with the exercise of the Administrative Agent’s remedies hereunder
shall be binding upon the U.S. Grantors notwithstanding any subsequent cure of
such Event of Default. All actions taken by the Administrative Agent pursuant to
this Article V, as well as the Administrative Agent’s use of any trade secrets
or other Intellectual Property pursuant to this Agreement, shall be subject to
the confidentiality restrictions set forth in Section 9.12 of the Credit
Agreement.


ARTICLE VI


ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


SECTION 6.01. Account Verification. The Administrative Agent may at any time, in
the name of the applicable U.S. Grantor or, after the occurrence, and during the
continuance, of an Event of Default, in the Administrative Agent’s own name or
in the name of a nominee of the Administrative Agent, communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any such U.S.
Grantor to verify with such Account Debtors, to the Administrative Agent’s
reasonable satisfaction, any information relating to the existence, amount,
terms of, and any other material matter relating to, the Accounts of such
Account Debtors.


SECTION 6.02. Authorization for Secured Party to Take Certain Action. (a)
Subject to Section 6.02(b), each U.S. Grantor hereby appoints the Administrative
Agent the attorney-in-fact of such U.S. Grantor for the purpose of carrying out
the provisions of this Agreement and taking any action and




--------------------------------------------------------------------------------




executing any instrument that the Administrative Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right with full power of
substitution either in the name of such U.S. Grantor or, after the occurrence,
and during the continuance, of an Event of Default, in the Administrative
Agent’s name, to (i) file Financing Statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Collateral,
(ii) endorse and collect any cash proceeds of the Collateral of such U.S.
Grantor, (iii) file a carbon, photographic or other reproduction of this
Agreement or any Financing Statement as a financing statement and to file any
other financing statement or amendment of a financing statement (which does not
add new collateral or add a debtor) in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Security Interest, (iv) apply the proceeds of
any Collateral of such U.S. Grantor received by the Administrative Agent to the
Secured Obligations as provided in Section 2.09(b) or Section 2.17(b) of the
Credit Agreement, as applicable, (v) discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted under Section 4.01(g)), (vi) contact the Account Debtors
of such U.S. Grantor for any reason, (vii) demand payment or enforce payment of
the Accounts in the name of the Administrative Agent or such U.S. Grantor,
(viii) endorse any and all checks, drafts and other instruments for the payment
of money relating to the Accounts, (ix) sign such U.S. Grantor’s name on any
invoice or bill of lading relating to the Accounts, drafts against any Account
Debtor or assignments and verifications of Accounts, (x) exercise all of such
U.S. Grantor’s rights and remedies with respect to the collection of the
Accounts and any other Collateral, (xi) settle, adjust, compromise, extend or
renew the Accounts or any legal proceedings brought to collect Accounts, (xii)
prepare, file and sign such U.S. Grantor’s name on a proof of claim in
bankruptcy or similar document against any Account Debtor of such U.S. Grantor,
(xiii) prepare, file and sign such U.S. Grantor’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Accounts, (xiv) change the address for delivery of mail relating to the Accounts
of such U.S. Grantor to such address as the Administrative Agent may designate
and to receive, open and dispose of all such mail addressed to such U.S.
Grantor, (xv) use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral and (xvi) do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent were the absolute owner
of the Collateral for all purposes, provided that (A) nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby and such U.S. Grantor agrees to reimburse the Administrative Agent on
demand for any payment made or any expense incurred by the Administrative Agent
in connection with any of the foregoing and (B) this authorization shall not
relieve such U.S. Grantor of any of its obligations under this Agreement or
under the Credit Agreement. The Administrative Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any U.S.
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or wilful misconduct. Notwithstanding the foregoing, if
the Administrative Agent or a Secured Party determines (after being given notice
of such) that any portion of a payment from an Account Debtor received by it
constitutes the excess portion of a joint remittance from such Account Debtor
(which such portion was not owed to a U.S. Grantor but paid to the joint order
of a U.S. Grantor and a non-Affiliated contractor or sub-contractor in respect
of an Account), the Administrative Agent or other Secured Party, as applicable,
shall promptly remit such excess portion of the payment to the U.S. Grantors.






--------------------------------------------------------------------------------




(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the Secured
Parties, under this Section 6.02 are solely to protect the Administrative
Agent’s interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent agrees that, except for the powers granted in
Sections 6.02(a)(i), (a)(iii) or (a)(v), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing, provided, however, that the Administrative Agent may exercise the
powers granted in Sections 6.02(a)(ii), (a)(iv) and (a)(viii) at any time during
the continuance of a Cash Dominion Period. The Administrative Agent further
agrees that it will not exercise any power or authority granted to it in
Sections 6.02(a)(x), (a)(xi), (a)(xii) and (a)(xiii) unless an Event of Default
has occurred and is continuing and the Secured Obligations have been accelerated
in accordance with the Credit Agreement.


ARTICLE VII


COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


SECTION 7.01. Collection of Accounts. (a) [Reserved.]


(b) Each U.S. Grantor shall direct all of its Account Debtors to forward
payments directly to one or more of the Collateral Deposit Accounts of such U.S.
Grantor; provided, however, that with respect to the Account Debtors of the
Specified L&W Grantors, the Specified L&W Grantors shall not be required to so
direct such Account Debtors (and, accordingly, shall not be deemed to have
breached this Section 7.01(b)) so long as the Specified L&W Grantors each
deposit any cash, checks or other similar payments constituting payments made
with respect to any Account of such Account Debtors into a Collateral Deposit
Account in accordance with the last sentence of this Section 7.01(b). If any
U.S. Grantor (other than a Specified L&W Grantor) should refuse or neglect to
notify any Account Debtor to forward payments with respect to such Account
Debtor’s Accounts directly to a Collateral Deposit Account following its receipt
of a written request to do so from the Administrative Agent, the Administrative
Agent shall, notwithstanding the language set forth in Section 6.02(b), be
entitled to make such notification directly to Account Debtor. If
notwithstanding the foregoing instructions, any U.S. Grantor receives any cash,
checks or other similar payments constituting payments made with respect to any
Account, such U.S. Grantor shall receive such cash, checks or other similar
payments as the Administrative Agent’s trustee and shall promptly (but in no
event later than two Business Days after receipt thereof) deposit all such cash,
checks or other similar payments into a Collateral Deposit Account.


SECTION 7.02. Covenant Regarding New Deposit Accounts. (a) No U.S. Grantor may
open a Collateral Deposit Account unless the bank or financial institution at
which such U.S. Grantor seeks to open such Collateral Deposit Account has
entered into a Deposit Account Control Agreement in order to give the
Administrative Agent Control of such Collateral Deposit Account, provided that
the Administrative Agent may, in its discretion, with respect to the Collateral
Deposit Accounts of any Collateral Deposit Account Bank that is not subject to a
Deposit Account Control Agreement, (i) defer delivery of a Deposit Account
Control Agreement with respect to such Collateral Deposit Accounts or (ii)
require such U.S. Grantor to replace such Collateral Deposit Accounts with one
or more new Collateral Deposit Accounts opened and maintained with a bank or
financial institution that is subject to an existing Deposit Account Control
Agreement (it being understood and agreed that, prior to the opening of such new
Collateral Deposit Accounts referenced in the immediately preceding clause (ii),
the Administrative Agent shall be entitled to establish a Reserve with respect
to those Collateral Deposit Account referenced in the immediately preceding
clause (i) for which a Deposit Account Control Agreement has not yet been
executed and delivered).




--------------------------------------------------------------------------------






(b) Promptly following a U.S. Grantor’s opening of any new Collateral Deposit
Account in accordance with this Section 7.02 or such U.S. Grantor’s closing of a
Collateral Deposit Account, but in each case no later than the end of the
calendar quarter during which such Collateral Deposit Account is opened or
closed, as the case may be, the U.S. Borrower shall deliver to the
Administrative Agent a supplement to Exhibit B, setting forth the applicable
information with respect to such new Collateral Deposit Account required therein
or indicating the closing of such Collateral Deposit Account, as the case may
be.


(c) In the case that any U.S. Grantor opens an additional Collateral Deposit
Account with a Collateral Deposit Account Bank that is already party to a
Deposit Account Control Agreement or such U.S. Grantor transfers or otherwise
assigns any Collateral Deposit Account subject to an existing Deposit Account
Control Agreement to a different U.S. Grantor party to such Deposit Account
Control Agreement, the U.S. Borrower shall promptly notify the Administrative
Agent thereof and, if the applicable U.S. Grantor or U.S. Grantors fail, within
ten Business Days after request from the Administrative Agent, to enter into an
amendment, supplement or other modification to such Deposit Account Control
Agreement to reflect the addition or change in ownership, as the case may be, of
such Collateral Deposit Account for the purpose of ensuring that such Collateral
Deposit Account is subject to the control arrangement evidenced thereby, the
Administrative Agent shall have the authority to enter into, on behalf of itself
and the applicable U.S. Grantor or U.S. Grantors, such an amendment, supplement
or other modification to such Deposit Account Control Agreement.


(d) In the case of Collateral Deposit Accounts maintained with any Lender, the
terms of each Deposit Account Control Agreement entered into with such Lender
shall be subject to the provisions of the Credit Agreement regarding setoff.


SECTION 7.03. Cash Dominion Periods; Application of Proceeds. (a) Pursuant to
each Deposit Account Control Agreement entered into pursuant to Section 7.01 or
7.02, the Administrative Agent shall have Control of the relevant Collateral
Deposit Account. The applicable U.S. Grantor may operate and transact business
through its Collateral Deposit Accounts in its normal fashion at all times
(except as provided below), including making withdrawals (whether via wire
transfer, ACH transfer, check or otherwise), provided that (i) upon the
commencement and during the continuation of any Cash Dominion Period, the
Administrative Agent may (A) send a notice (a “Cash Dominion Period Notice”) to
each Collateral Deposit Account Bank instructing such Collateral Deposit Bank to
cease complying with any instructions originated by the applicable U.S. Grantor
regarding the disposition of funds in the related Collateral Deposit Account and
to begin complying with instructions originated by the Administrative Agent
directing the sweep of available funds from the applicable Collateral Deposit
Account on a daily basis into a collection account maintained by the U.S.
Borrower with the Administrative Agent (such account, the “Collection Account”),
without further consent of the applicable U.S. Grantor and subject to the terms
of the applicable Deposit Account Control Agreement and (B) apply (and allocate)
the funds in the Collection Account in accordance with Section 2.09(b) or
Section 2.17(b) of the Credit Agreement, as applicable, and (ii) except as
otherwise provided below, upon the termination of each Cash Dominion Period (the
timing of such termination to be determined by reference to the definition of
the term “Cash Dominion Period” set forth in Section 1.03), the Administrative
Agent shall send a notice to each Collateral Deposit Account Bank (a “Cash
Dominion Termination Notice”) terminating such Cash Dominion Period and
commencing a period (each such period, a “Cash Dominion Termination Period”) in
which each U.S. Grantor may again transact business through each Collateral
Deposit Account in its normal fashion, including making withdrawals from each
Collateral Deposit Account (whether via wire transfer, ACH transfer, check or
otherwise); provided, however, that following (x) the termination of the




--------------------------------------------------------------------------------




Revolving Commitments as contemplated by Article VII of the Credit Agreement or
(y) a declaration, as contemplated by Article VII of the Credit Agreement, that
the outstanding Loans have become due and payable, the Administrative Agent
shall not be required to give any further Cash Dominion Termination Notices and
shall be entitled to permanently maintain such Cash Dominion Period and exercise
the rights attendant thereto as set forth above.


(b) All amounts deposited in the Collection Account pursuant to this
Section 7.03 shall be deemed received by the Administrative Agent for purposes
of Sections 2.09(b) and 2.17(b) of the Credit Agreement, provided that,
notwithstanding the foregoing, if the Administrative Agent or a Secured Party
determines (after being given notice of such) that any portion of a payment from
an Account Debtor received by it constitutes the excess portion of a joint
remittance from such Account Debtor (which such portion was not owed to a U.S.
Grantor but paid to the joint order of a U.S. Grantor and a non-Affiliated
contractor or sub-contractor in respect of an Account), the Administrative Agent
or other Secured Party, as applicable, shall promptly remit such excess portion
of the payment to the U.S. Grantors. The balance, if any, in the Collection
Account after all the Secured Obligations on any day during a Cash Dominion
Period have been satisfied shall be deposited by the Administrative Agent into
the U.S. Borrower’s general operating account as instructed by the U.S.
Borrower. If, at the time any Cash Dominion Termination Period commences, the
Collection Account has a balance, such balance shall be deposited by the
Administrative Agent into the U.S. Borrower’s general operating account as
instructed by the U.S. Borrower.


(c) To the extent that the terms of any Deposit Account Control Agreement are
inconsistent with the terms of this Section 7.03 with respect to the rights of
the Administrative Agent and the U.S. Grantors, the terms of this Section 7.03
shall control.


ARTICLE VIII


GENERAL PROVISIONS


SECTION 8.01. Waivers. Each U.S. Grantor hereby waives notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the U.S. Grantors, addressed as set forth in Article IX,
at least ten (10) days prior to (a) the date of any such public sale or (b) the
time after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each U.S. Grantor waives all claims,
damages and demands against any Secured Party arising out of the repossession,
retention or sale of the Collateral, except as may arise solely out of the gross
negligence, bad faith or wilful misconduct of such Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each U.S. Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against any Secured Party,
any valuation, stay, appraisal, extension, moratorium, redemption or similar
laws and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise. Except as
otherwise specifically provided herein, each U.S. Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.


SECTION 8.02. Limitation on Administrative Agent’s and Lenders’ Duty with
Respect to the Collateral. Except as imposed under applicable law, no Secured
Party shall have any other duty as to




--------------------------------------------------------------------------------




any Collateral in its possession or control or in the possession or control of
any agent or nominee of such Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each U.S.
Grantor acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (a) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (b) to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(d) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other Persons, whether or
not in the same business as such U.S. Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (i) to dispose of assets in wholesale
rather than retail markets, (j) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (k) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Administrative Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each U.S. Grantor acknowledges that the
purpose of this Section 8.02 is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would be commercially
reasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 8.02. Without limitation upon the foregoing, nothing contained
in this Section 8.02 shall be construed to grant any rights to any U.S. Grantor
or to impose any duties on the Administrative Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 8.02.


SECTION 8.03. Compromises and Collection of Collateral. The U.S. Grantors and
the Administrative Agent recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Accounts, that certain of the Accounts may be or become uncollectible in whole
or in part and that the expense and probability of success in litigating a
disputed Account may exceed the amount that reasonably may be expected to be
recovered with respect to an Account. In view of the foregoing, each U.S.
Grantor agrees that the Administrative Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing and the Secured
Obligations have been accelerated in accordance with the Credit Agreement, and
subject to applicable law, compromise with the obligor on any Account, accept in
full payment of any Account such amount as the Administrative Agent in its sole
discretion shall determine or abandon any Account, and any such action by the
Administrative Agent shall be commercially reasonable so long as the
Administrative Agent acts in good faith based on information known to it at the
time it takes any such action.


SECTION 8.04. Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, and, except after the occurrence and during the
continuance of an Event of Default,




--------------------------------------------------------------------------------




after having made a request of a U.S. Grantor to do so and such U.S. Grantor
having not complied with such request to do so as promptly as practicable after
receipt of such request, the Administrative Agent may perform or pay any
obligation which any U.S. Grantor has agreed to perform or pay in this Agreement
and the U.S. Grantors shall reimburse the Administrative Agent for any amounts
paid by the Administrative Agent pursuant to this Section 8.04. The U.S.
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.


SECTION 8.05. Specific Performance of Certain Covenants. Each U.S. Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.01(d), 4.01(e), 4.01(g), 4.06 or 5.02 or in Article VII will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Secured Parties to seek and obtain specific
performance of other obligations of the U.S. Grantors contained in this
Agreement, that the covenants of the U.S. Grantors contained in the Sections
referred to in this Section 8.05 shall be specifically enforceable against the
U.S. Grantors.


SECTION 8.06. Dispositions Not Authorized. No U.S. Grantor is authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.01(d)
and notwithstanding any course of dealing between any U.S. Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.01(d)) shall be binding upon the Secured Parties unless such
authorization is in writing signed by the Administrative Agent.


SECTION 8.07. No Waiver; Amendments; Cumulative Remedies. No failure, delay or
omission of any Secured Party to exercise any right or remedy granted under this
Agreement shall impair such right or remedy or be construed to be a waiver of
any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Agreement
whatsoever shall be valid unless in writing signed by the Administrative Agent
with the concurrence or at the direction of the Lenders required under
Section 9.02 of the Credit Agreement and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Agreement or
by law afforded shall be cumulative and all shall be available to the Secured
Parties until the Secured Obligations have been paid and performed in full.


SECTION 8.08. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Agreement invalid,
unenforceable, illegal or not entitled to be recorded or registered, in whole or
in part. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 8.09. Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any U.S. Grantor for liquidation or reorganization, should any U.S. Grantor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any U.S.




--------------------------------------------------------------------------------




Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


SECTION 8.10. Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the U.S. Grantors, the Secured
Parties and their respective successors and assigns (including all persons who
become bound as a debtor to this Agreement), except that no U.S. Grantor shall
have the right to assign its rights or delegate its obligations under this
Agreement or any interest herein, without the prior written consent of the
Administrative Agent. No sales of participations, assignments, transfers or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Administrative Agent, for the benefit of the Secured Parties.


SECTION 8.11. Survival of Representations. All representations and warranties of
the U.S. Grantors contained in this Agreement shall survive the execution and
delivery of this Agreement.


SECTION 8.12. Headings. The title of and section headings in this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Agreement.


SECTION 8.13. Termination. (a) Subject to Section 8.09, this Agreement and the
Security Interest in the Collateral shall terminate when all the Obligations (as
distinguished from the Secured Obligations) have been paid in full, in cash, and
the Lenders have no further commitment to lend under the Credit Agreement, the
LC Exposure has been reduced to zero (or cash collateralized in an amount equal
to 103% of the aggregate undrawn amount of all outstanding Letters of Credit
(for each Letter of Credit, denominated in the currency of such Letter of
Credit) or otherwise collateralized (i.e., by issuance of backstop letters of
credit to the applicable Issuing Banks in respect thereof), in each case in a
manner satisfactory to the applicable Issuing Banks) and the Issuing Banks have
no further obligations to issue Letters of Credit under the Credit Agreement.


(b) A U.S. Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such U.S. Grantor shall
be automatically released upon the consummation of any transaction permitted by,
or that would not otherwise result in a Default under, the Credit Agreement as a
result of which such U.S. Grantor ceases to be a wholly-owned Subsidiary,
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise.


(c) Upon any sale or other transfer by any U.S. Grantor of any Collateral that
is permitted under the Credit Agreement (other than a sale or other transfer to
a U.S. Grantor), or upon the effectiveness of any     written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 9.02 of the Credit Agreement, the Security Interest in such Collateral
shall be automatically released.


(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 8.13, the Administrative Agent shall (i) execute and
deliver to any U.S. Grantor, at such U.S.




--------------------------------------------------------------------------------




Grantor’s expense, all documents that such U.S. Grantor shall reasonably request
to evidence such termination or release and (ii) with respect to any Collateral
Deposit Account of any U.S. Grantor that is so released from its obligations
hereunder, deliver to each Collateral Deposit Account Bank that has entered into
a Deposit Account Control Agreement with respect to the Collateral Deposit
Accounts of such U.S. Grantor a written notice of termination of each such
Deposit Account Control Agreement in accordance with the terms of such Deposit
Account Control Agreement. The Administrative Agent hereby consents to the
applicable U.S. Grantor filing all UCC termination statements corresponding to
any Collateral that is so released if the Administrative Agent has failed to
file such UCC termination statements within 5 Business Days of notice of such
release delivered by such U.S. Grantor to the Administrative Agent. Any
execution and delivery of documents pursuant to this Section 8.13 shall be
without recourse to or warranty by the Administrative Agent.


SECTION 8.14. Additional Subsidiaries. Pursuant to the Credit Agreement, and
solely to the extent required thereby, certain Domestic Material Subsidiaries
that were not in existence or not Domestic Material Subsidiaries as of the
Restatement Effective Date (as well as certain other Domestic Subsidiaries
specified by the U.S. Borrower) are required to enter into this Agreement as a
U.S. Grantor upon becoming such a Domestic Material Subsidiary (or upon such
designation). Upon execution and delivery by the Administrative Agent and a
Subsidiary of an instrument in the form of Exhibit D hereto (each such
instrument, a “Supplement”), such Subsidiary shall become a U.S. Grantor
hereunder with the same force and effect as if originally named as a U.S.
Grantor herein. The execution and delivery of any such Supplement shall not
require the consent of any other U.S. Grantor hereunder. The rights and
obligations of each U.S. Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new U.S. Grantor as a party to this
Agreement.


SECTION 8.15. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any U.S. Grantor against any of
and all obligations of such U.S. Grantor now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand hereunder and although such obligations may be unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligation. The applicable Lender shall notify
the U.S. Borrower and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section 8.15.
The rights of each Lender under this Section 8.15 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.


SECTION 8.16. Lien Absolute. All rights of the Administrative Agent hereunder,
and all obligations of each U.S. Grantor hereunder, shall be absolute and
unconditional irrespective of:


(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;


(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;




--------------------------------------------------------------------------------






(c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;


(d) the insolvency of any Person; or


(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any U.S. Grantor.


SECTION 8.17. Release. Each U.S. Grantor consents and agrees that the
Administrative Agent may at any time, or from time to time, in its discretion:


(a) as contemplated by the Credit Agreement and in conformance therewith, renew,
extend or change the time of payment, and/or the manner, place or terms of
payment, of all or any part of the Secured Obligations; and


(b) exchange, release and/or surrender all or any of the Collateral or any part
thereof, by whomsoever deposited, which is now or may hereafter be held by the
Administrative Agent in connection with all or any of the Secured Obligations;
all in such manner and upon such terms as the Administrative Agent may deem
proper, and without notice to or further assent from any U.S. Grantor, it being
hereby agreed that each U.S. Grantor shall be and remain bound upon this
Agreement, irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Secured
Obligations may, at any time, exceed the aggregate principal amount thereof set
forth in the Credit Agreement, or any other agreement governing any Secured
Obligations.


SECTION 8.18. Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the U.S. Grantors and the
Administrative Agent relating to the Collateral and supersede all prior
agreements and understandings between the U.S. Grantors and the Administrative
Agent relating to the Collateral.


SECTION 8.19. Governing Law; Jurisdiction; Consent to Service of Process.


(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.


(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.






--------------------------------------------------------------------------------




(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 8.19. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 8.20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.20.


SECTION 8.21. Taxes and Expenses; Indemnity. (a) Any taxes (including income
taxes but excluding any Excluded Taxes) payable or ruled payable by Federal or
State authority in respect of this Agreement shall be paid by the U.S. Grantors,
together with interest and penalties, if any. The parties hereto agree that the
Administrative Agent and each of the other Secured Parties shall be entitled to
reimbursement of its reasonable expenses incurred hereunder as provided in and
subject to the limitations set forth in Section 9.03(a) of the Credit Agreement.


(b) Without limitation of any of its indemnification obligations under the other
Loan Documents, each U.S. Grantor shall, jointly and severally with each other
U.S. Grantor, indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all out-of-pocket losses, claims, damages, liabilities
and related reasonable expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by any U.S. Grantor arising out of, in
connection with, or as a result of (i) the execution and delivery of this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any transactions contemplated hereby or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing or to the Collateral (each, a “Proceeding”), whether based on
contract, tort or any other theory, whether brought by a third party or by any
U.S. Grantor and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from (A) the gross negligence, bad faith or wilful
misconduct of such Indemnitee, (B) a material breach by such Indemnitee of its
obligations under this Agreement or any other Loan Document or (C) claims of one
or more Indemnitees against another Indemnitee (other than claims against the
Administrative Agent or any Arranger in their respective capacities as such) and
not involving any act or omission by either Borrower, any of the




--------------------------------------------------------------------------------




Subsidiaries or any of their respective Affiliates (or any of such Person’s
Related Parties). None of the U.S. Grantors shall, without the prior written
consent of any Indemnitee, effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought under this
Section 8.21(b) by such Indemnitee unless such settlement (x) includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability or claims that are the
subject matter of such Proceeding and (y) does not include any statement as to
or any admission of fault, culpability, wrongdoing or a failure to act by or on
behalf of such Indemnitee or any injunctive relief or other non-monetary remedy.
The U.S. Grantors shall not be liable for any settlement of any Proceeding if
the amount of such settlement was effected without the U.S. Borrower’s consent
(which consent shall not be unreasonably withheld, conditioned or delayed), but
if settled with the U.S. Borrower’s written consent or if there is a judgment by
a court of competent jurisdiction for the plaintiff in any such Proceeding, the
U.S. Grantors agree to indemnify and hold harmless each Indemnitee from and
against any and all losses, claims, damages, penalties, liabilities and expenses
by reason of such settlement or judgment in accordance with the other provisions
of this Section 8.21(b).


(c) Any amounts payable pursuant to this Section 8.21 shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 8.21 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 8.21 shall be payable not
later than three Business Days after written demand therefor setting forth the
basis for such claim in reasonable detail.


SECTION 8.22. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including Adobe PDF file) shall be
as effective as delivery of an original executed counterpart of this Agreement.


ARTICLE IX


NOTICES


SECTION 9.01. Sending Notices. Any notice required or permitted to be given
under this Agreement shall be made in accordance with, and deemed to be received
pursuant to the terms of, Section 9.01 of the Credit Agreement, in each case
addressed to the U.S. Borrower (with respect to notices to any U.S. Grantor) and
to the Administrative Agent and the Lenders at the addresses set forth in
accordance with Section 9.01 of the Credit Agreement.


ARTICLE X


THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Lenders to the Administrative
Agent pursuant to the Credit Agreement, and that the Administrative Agent has
agreed to act (and any successor




--------------------------------------------------------------------------------




Administrative Agent shall act) as such hereunder only on the express conditions
contained in such Article VIII. Any successor Administrative Agent appointed
pursuant to Article VIII of the Credit Agreement shall be entitled to all the
rights, interests and benefits of the Administrative Agent hereunder.






























































































--------------------------------------------------------------------------------






U.S. SUBSIDIARY GRANTORS


Company
Title of Kenneth R. Banas with respect to such Company
California Wholesale Material Supply, LLC
Treasurer of L & W Supply Corporation, the Sole Member of California Wholesale
Material Supply, LLC
L & W Supply Corporation
Treasurer
Livonia Building Materials, LLC
Treasurer of L & W Supply Corporation, the Sole Member of Livonia Building
Materials, LLC
Otsego Paper, Inc.
Treasurer
United States Gypsum Company
Treasurer
USG Interiors, LLC
Treasurer of United States Gypsum Company, the Sole Member of USG Interiors, LLC

















































































